Request for Information under 37 C.F.R. § 1.105
The applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Identification of any document published by others that describes a solar tracker (PV or solar thermal) having a damping ratio of greater than 25%.
Identification of any document published by others that describes a solar tracker (PV or solar thermal) having a damping ratio of greater than or equal to 100%.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005). 
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721
DETAILED ACTION
This is the first Office Action regarding application number 17/508,967, filed on 10/22/2021.
The application data sheet lists this application as a continuation application of various parent applications. The examiner requests the applicant to review its application data sheet, and confirm that this application and/or related parent applications are not continuation-in-part applications, and are in fact all continuation applications. The instant application includes substantial portions of text and drawings that would be considered new matter when compared to the listed parent applications. See also MPEP 201.07 and 201.08 (differences between continuation and continuation-in-part applications) and MPEP 202 (“the reference to a prior nonprovisional application must include the appropriate relationship (e.g., continuation, divisional, or continuation-in-part) between the nonprovisional applications” and “the examiner should require correction via a corrected or supplemental application data sheet or an amendment, as appropriate”).

Status of Claims
Claims 22-41 are currently pending.
Claims 1-21 are cancelled.
Claims 22-41 are new.
Claims 22-41 are examined below.
No claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 17-21 of U.S. Patent No. 11,416,010.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 22, 31, and 38, the ‘010 patent discloses in claims 1 and 17 a product and method that is nearly word-for-word identical, except instead recites “having a total system damping ratio against row rotation greater than 25% of the critical damping when measured under peak design wind loading” compared to the “employing a high damping ratio when measured under peak design wind loading” in the present application. The specification describes that “high damping” refers to “more than 25% of critical damping” (para. 16). The examiner asserts that the applicant is simply using interchangeable terms and definitions to claim identical subject matter.
The dependent claims of the instant application and the ‘010 patent have identical relationships to the independent claims of each.

Claims 22-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 17-21 of U.S. Application No. 17/648,546.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 22, 31, and 38, the ‘546 application discloses products and a method that is nearly word-for-word identical, except instead recites “having a total system damping ratio against row rotation greater than 25% of the critical damping when measured under peak design wind loading” compared to the “employing a high damping ratio when measured under peak design wind loading” in the present application. (Instant claims 22, 31, and 38 correspond to claims 1, 10, and 17 in the ‘546 application.) The specification describes that “high damping” refers to “more than 25% of critical damping” (para. 16). The examiner asserts that the applicant is simply using interchangeable terms and definitions to claim identical subject matter.
The dependent claims of the instant application and the ‘546 application have identical relationships to the independent claims of each.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-41 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22, 31, and 38 recite “peak design wind loading”. This term has no specific meaning in the art, and is not mentioned anywhere in the applicant’s specification. This term also may include many meanings, since designers of solar tracker systems may arbitrarily select or rate a system as having any maximum value for design wind loading. The examiner also asserts that the arbitrariness of the term is revealed by a lack of any unit associated with this value. At most, tracker systems are designed to consider static and dynamic wind loading, but without further descriptive detail added to the claim limitations, the examiner concludes that the metes and bounds of the invention claimed is unknown and indefinite. 
The examiner also concludes that skilled artisans would be unable to determine whether similar tracker systems read on or infringe the invention claimed, since there is not a standard or knowable method of determining an actual structural peak design wind loading for any particular system. How would a skilled artisan manage to determine whether a prior art or existing damper employs a high damping ratio at peak design wind loading without fully constructing the system and testing at peak wind load? The applicant also recites no structural, material, or other dimensional features related to the claimed damper that would alert or inform skilled artisans regarding the claimed damper’s actual ability to provide any particular damping ratio.
All depending claims are similarly rejected since they each incorporate by reference the indefinite recitations of the independent claims.
Claims 24 and 33 recite a “total system damping ratio”. This term has no specific meaning in the art, and is not clearly described or defined in the applicant’s specification. The examiner cannot determine how it relates to or is distinguished from the other claimed damping ratios. What makes this particular damping ratio related to the “total system”? What exactly is the “total system” and what components does it include? Does it include soil and foundation? The applicant’s references to total system damping in the specification are not helpful and do not clearly describe to skilled artisans exactly how to measure it or how to control it in any meaningful way.
Claims 24 and 33 also do not further distinguish the claimed products in a material way or require any tests or models be made. For instance, a skilled artisan can simply think of a “predictive model” in their mind and conclude that the total system has some subjective damping ratio. The specification also does not describe any units or testing means for measuring damping ratio, so skilled artisans would be unable to know how to test or measure values related to this term.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23, 25, 26, 28, 31, 32, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO (US 2014/0026940 A1) in view of BARTON (WO 2018/009634 A1) and ALMY (US 2017/0179872 A1).
Regarding claim 22, ALONSO teaches a flexible solar tracker system (the tracker is able to deflect, and therefore flexible) comprising:
an actuator configured to set a position of a set of photovoltaic (PV) panels in a row (actuator 14, para. 39) via a torque tube (torque tube 22, para. 39), the actuator having a flexible configuration with respect to the set of PV panels (the rows, e.g., Fig. 2, has a low number of actuators per row/panel); 
dampers interspersed through the row of the set of PV panels (dampers may be attached at a variety of locations along the row of PV panels, para. 94); and 
a controller configured to cause the actuator to set an angle position of the set of PV panels (controller for positioning the actuator, para. 37).

    PNG
    media_image1.png
    828
    518
    media_image1.png
    Greyscale

ALONSO does not disclose expressly that the dampers employ a high damping ratio when measured under peak design wind loading. However, ALONSO recognizes that the primary structural load on tracker systems is created by wind forces acting on the PV panels (para. 6). ALONSO also does not describe any specific stow angle position.
BARTON teaches the usefulness of high damping (>30%) in single axis trackers—specifically, that high damping can be used to suppress wind-induced oscillations (para. 113).
ALMY teaches the usefulness of a low angle stow position—specifically, that a low angle (horizontal) configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions (para. 51).

    PNG
    media_image2.png
    394
    492
    media_image2.png
    Greyscale

Skilled artisans would have found obvious the modification of ALONSO to configure the dampers to employ high damping as taught by BARTON to suppress wind-induced oscillations.
Skilled artisans would have found obvious the modification of ALONSO to configure the controller to set a low angle stow position for the panels as taught by ALMY because this configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions.

Regarding claim 23, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 22, wherein the low angle stow position is less than 20 degrees from horizontal plane (ALMY illustrates a 0 degree angle, i.e., horizontal, Fig. 4B).

Regarding claim 25, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 22, wherein the high damping ratio is critically damped (BARTON teaches damping ratios of greater than 30%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of 100% damping lies inside BARTON’s >30% range.

Regarding claim 26, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 22, wherein the high damping ratio is overdamped (BARTON teaches damping ratios of greater than 30%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of 100% damping lies inside BARTON’s >30% range.

Regarding claim 28, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 22, wherein the set of PV panels in the row contains multiple strings of PV panels (ALONSO describes multiple strings and rows of panels, Fig. 1a).

    PNG
    media_image3.png
    685
    514
    media_image3.png
    Greyscale


Regarding claim 31, ALONSO teaches a flexible solar tracker system (the tracker is able to deflect, and therefore flexible) comprising: 
a single actuator configured to set a position of a set of photovoltaic (PV) panels in a row (actuator 14, para. 39) via a torque tube (torque tube 22, para. 39); 
dampers interspersed through the row of the set of PV panels (dampers may be attached at a variety of locations along the row of PV panels, para. 94), the dampers configured result in the flexible solar tracker system having a total system damping ratio against row rotation when measured under peak design wind loading that is overdamped; and 
a controller configured to cause the actuator to set an angle position of the set of PV panels (controller for positioning the actuator, para. 37).

    PNG
    media_image1.png
    828
    518
    media_image1.png
    Greyscale

ALONSO does not disclose expressly that the dampers employ an overdamped damping ratio when measured under peak design wind loading. However, ALONSO recognizes that the primary structural load on tracker systems is created by wind forces acting on the PV panels (para. 6). ALONSO also does not describe any specific stow angle position.
BARTON teaches the usefulness of high damping (>30%) in single axis trackers—specifically, that high damping can be used to suppress wind-induced oscillations (para. 113).
ALMY teaches the usefulness of a low angle stow position—specifically, that a low angle (horizontal) configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions (para. 51).

    PNG
    media_image2.png
    394
    492
    media_image2.png
    Greyscale

Skilled artisans would have found obvious the modification of ALONSO to configure the dampers to employ high damping as taught by BARTON to suppress wind-induced oscillations.
Skilled artisans would have found obvious the modification of ALONSO to configure the controller to set a low angle stow position for the panels as taught by ALMY because this configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of overdamped (≥100% damping) lies inside BARTON’s >30% range.

Regarding claim 32, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 31, wherein the low angle stow position is less than 20 degrees from horizontal plane (ALMY illustrates a 0 degree angle, i.e., horizontal, Fig. 4B).

Regarding claim 35, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claim 31, wherein the set of PV panels in the row contains multiple strings of PV panels (ALONSO describes multiple strings and rows of panels, Fig. 1a).

    PNG
    media_image3.png
    685
    514
    media_image3.png
    Greyscale


Regarding claim 38, ALONSO teaches a method of configuring a flexible solar tracker system (the tracker is able to deflect, and therefore flexible) comprising 
configurating an actuator to set a position of a set of photovoltaic (PV) panels in a row (actuator 14, para. 39) via a torque tube (torque tube 22, para. 39), the actuator having a flexible configuration with respect to the set of PV panels (the rows, e.g., Fig. 2, has a low number of actuators per row/panel); 
configurating dampers interspersed through the row of the set of PV panels (dampers may be attached at a variety of locations along the row of PV panels, para. 94); and 
configuring a controller to cause the actuator to set an angle position of the set of PV panels (controller for positioning the actuator, para. 37).

    PNG
    media_image1.png
    828
    518
    media_image1.png
    Greyscale

ALONSO does not disclose expressly that the dampers employ a high damping ratio when measured under peak design wind loading. However, ALONSO recognizes that the primary structural load on tracker systems is created by wind forces acting on the PV panels (para. 6). ALONSO also does not describe any specific stow angle position.
BARTON teaches the usefulness of high damping (>30%) in single axis trackers—specifically, that high damping can be used to suppress wind-induced oscillations (para. 113).
ALMY teaches the usefulness of a low angle stow position—specifically, that a low angle (horizontal) configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions (para. 51).

    PNG
    media_image2.png
    394
    492
    media_image2.png
    Greyscale

Skilled artisans would have found obvious the modification of ALONSO to configure the dampers to employ high damping as taught by BARTON to suppress wind-induced oscillations.
Skilled artisans would have found obvious the modification of ALONSO to configure the controller to set a low angle stow position for the panels as taught by ALMY because this configuration results in little or no turbulence in the flow of air around the PV modules and for reducing the effect of wind in severe wind conditions.

Regarding claim 39, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the method of claim 38, wherein the high damping ratio is critically damped (BARTON teaches damping ratios of greater than 30%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of 100% damping lies inside BARTON’s >30% range.

Regarding claim 40, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the method of claim 38, wherein the high damping ratio is overdamped (BARTON teaches damping ratios of greater than 30%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of 100% damping lies inside BARTON’s >30% range.


Claims 24, 27, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO (US 2014/0026940 A1) in view of BARTON (WO 2018/009634 A1) and ALMY (US 2017/0179872 A1) as applied to claims 22 and 31 above, and further in view of CAIN (“Wind Loads on Utility Scale Solar PV Power Plants”).
Regarding claims 24, 27, 33 and 34, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claims 22 and 31, but does not disclose expressly that the total system damping ratio of the flexible solar tracker system is based on any of: a pluck test; a predictive model; or previous wind tunnel tests (claims 24 and 33), or that the flexible solar tracker system includes non-functional, substitute panels configured for wind tunnel testing (claims 27 and 34).
CAIN describes the importance of thoroughly studying and understanding the effects of wind loading on PV tracker systems. CAIN states that “many manufacturers have engaged wind consultants to model their systems in boundary layer wind tunnels” (pg. 1). Wind tunnel studies for large-scale ground-mounted PV rack mounting systems are performed using a scale model of the rack system (often in approximately 1/50 scale) in a boundary layer wind tunnel, according to the Wind Tunnel Procedure described in ASCE 7-10 Chapter 31 (pg. 3). (The examiner notes that the scale models of the panels are clearly non-functional and have no photovoltaic material.)

    PNG
    media_image4.png
    383
    430
    media_image4.png
    Greyscale

CAIN also states that systems may prevent excessive movement (sway/twist) may employing significant damping, including by using add-on damping systems (“similar in appearance to automotive shock absorbers”) (pg. 7). CAIN explains further that a pluck test is one useful method to conduct field vibration testing of built systems (pg. 7).
Skilled artisans would have found obvious the modification of ALONSO to employ scaled models with non-functional panels for use in wind tunnel testing and to perform pluck tests to test system vibration as taught by CAIN in order to thoroughly study and understand the effects of wind loading on PV tracker systems and prevent structural failure.


Claims 29, 30, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO (US 2014/0026940 A1) in view of BARTON (WO 2018/009634 A1) and ALMY (US 2017/0179872 A1) as applied to claims 22 and 31 above, and further in view of PAWESKI (US 2017/0074294 A1).
Regarding claims 29, 30, 36, 37, and 41, the combination of ALONSO, BARTON, and ALMY teaches or would have suggested the system of claims 22, 31, and 38, but does not disclose expressly that the dampers have a variable damping ratio that varies passively based on environmental conditions (claims 29, 36, and 41) or that the variable damping ratio is based on a speed caused by an environmental load on the PV panels (claims 30 and 37).
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind of sufficient speed) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image5.png
    366
    528
    media_image5.png
    Greyscale

Skilled artisans would have found obvious the modification to modify ALONSO and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., speed a gust of wind) as taught by PAWESKI in order to reduce cost, decrease component complexity, and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47).


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721